Citation Nr: 0711674	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  96-50 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to an increased evaluation for chronic post 
traumatic low back strain  currently rated as 20 percent 
disabling.

What evaluation is warranted for sensory and incomplete left 
lower extremity radiculopathy from May 14, 1995?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to March 
1980, and from January 1983 to May 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal, respectively, from December 1995 and March 
2006 rating decisions of the Department of Veterans Affairs 
(VA) Regional Offices (RO) in Milwaukee, Wisconsin and 
Huntington, West Virginia.  The case was certified to the 
Board by the Houston, Texas RO.

The veteran appeared at June 1997 Board hearing and testified 
regarding his symptomatology.  A transcript is of record.  
The case was remanded in August 1998 and November 2003.

This case is, in pertinent part, REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to September 26, 2003, the veteran's chronic post 
traumatic lumbosacral strain was not manifested by a severe 
lumbosacral strain with a listing of the whole spine to the 
opposite side.

2.  Since September 26, 2003, the veteran's chronic post 
traumatic lumbosacral strain has not been manifested by 
forward flexion of the thoracolumbar spine that is less than 
30 degrees; or by favorable ankylosis of the entire 
thoracolumbar spine.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a 
chronic post traumatic lumbosacral strain with degenerative 
changes have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 
 
There is no issue as to providing an appropriate application 
form or completeness of the application. Written notice 
provided in the June 2004 correspondence fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  The case was 
readjudicated in an March 2006 supplemental statement of the 
case.  November 2006 correspondence provided notice of the 
type of evidence necessary to establish an effective date for 
the disability on appeal.
 
To the extent that there was any deficiency in the timing of 
the notice to the appellant, the Court has held that an SSOC 
that complies with applicable due process and notification 
requirements constitutes readjudication.  Mayfield v. 
Nicholson, 20 Vet. App. 537, 541-42 (2006); see also Prickett 
v. Nicholson, 20 Vet. App. 370 (2006) (holding that a 
Statement of the Case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  Significantly, Mayfield also holds 
that VCAA notification does not require an analysis of the 
evidence already contained in the record and any inadequacies 
of such evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  Id. at 541.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claim.

Background

In a February 1981 rating decision, the RO granted service 
connection for low back pain, residuals of a back injury, and 
assigned a noncompensable rating.

In a November 1992 rating decision, the RO increased the 
evaluation to 10 percent disabling, and in a November 1994 
rating decision, the evaluation was increased to 20 percent.

In September 1995, the veteran requested an increased rating 
for his back condition.

At a November 1995 VA examination the veteran complained of 
low back pain, with sharp pain descending down his right 
leg.  Physical examination revealed forward flexion to 85 
degrees, backward extension to 30 degrees, and bilateral 
flexion and rotation to 35 degrees.  Pain was present with 
motion.  Straight leg raising produced pain that traveled 
down the right leg.  X-ray studies showed modest degenerative 
changes.  The diagnosis was back strain.
 
In a December 1995 rating decision, the RO continued the 
veteran's evaluation at 20 percent disabling.
 
The veteran was seen for a VA examination in November 1996 at 
which time he reported chronic, daily worsening low back 
pain.  He stated that he was using medication.  The veteran 
reported working 40 hours per week, but that he had lost 
three or four weeks of work in 1995, and two weeks of work in 
1996.  Physical examination revealed no fixed deformity.  
Range of motion studies revealed forward flexion to 75 
degrees, backward extension to 25 degrees, lateral flexion to 
25 degrees, and rotation to 30 degrees.  Knee and ankle jerks 
were brisk and equal, and no nerve involvement was noted.  
There was no lower extremity muscle loss.  The examiner 
stated that he could not offer an opinion as to any 
additional loss of motion with engaging in conjecture.
 
At a December 1998, VA examination the appellant complained 
of sharp midline and lower back pain.  The examiner notated 
the spine had some deformity with the thoracic spine having a 
slight kyphosis.  The lumbar spine had normal lordosis.  
Range of motion testing revealed flexion to 80 degrees, 
extension to 25 degrees with slight pain, lateral bending to 
20 degrees bilaterally with slight pain and rotation to 30 
degrees bilaterally.  The veteran could perform straight leg 
raising to 70 degrees bilaterally.  There was no evidence of 
lower extremity radiculopathy.  The examiner opined that the 
examination strongly suggested lower lumbar disc disease.  X-
ray studies, however, revealed no disc narrowing inservice, 
and the physical examination denied disc herniation.  

The examiner concluded the main cause of disc disease was 
probably heavy lifting or heavy duty as a mechanic after 
service; however, the examiner felt that two major accidents 
during service aggravated the disc disease.  The examiner 
stated if the veteran had not had two major falling accidents 
during the service, he may have developed disc disease 
slightly later, maybe several years later.  The examiner did 
not feel that a spinal magnetic resonance imaging scan was 
necessary because the plain lumbar spine x-ray showed disc 
narrowing, degenerative changes, and physical examination 
showed no radiculopathy.  

In May 1999, the veteran was seen at St. Francis' Hospital 
Emergency Room where he complained of lower back pain that 
radiated to his left leg without tingling, numbness, or 
weakness.  The examiner notated the veteran slipped on a 
couch and had pain since that time.  The diagnosis was acute 
sciatica.  

In January 2000, the veteran underwent a VA examination at 
which time he stated that he was having a flare-up manifested 
by constant dull mid lower back pain.  Walking and sitting 
increased the pain while sleep alleviated the pain somewhat.  
The examiner notated the spine had a slightly increased 
kyphosis but lumbar lordosis was normal.  The spine had a 
limited range of motion with flexion to 80 degrees, extension 
to 20 degrees, lateral bending to 30 degrees to the right and 
22 degrees to the left; and bilateral rotation to 20 
degrees.  Straight leg raising was positive at 70 degrees on 
the right and at 65 degrees on the left.  The Achilles reflex 
was 1+.  A lumbar x-ray revealed moderate disc disease at L4-
/5 and L5/S1.  The diagnosis was mild radiculopathy at L4 and 
L5 and lumbar disc disease at L4/5 and L5/S1.

The examiner opined the lumbar disc disease probably started 
around 1996 when the veteran's x-ray showed some degenerative 
changes.  The examiner further opined that this was not 
service connected, nor aggravated by the service.  The 
examiner concluded the veteran's job as a heavy duty mechanic 
would be the cause of this. 

In a March 2000 VA opinion, Dr. WM, Chief of Orthopedics, 
stated it was his opinion that the veteran's current symptoms 
were due to degenerative disc disease; not due to a service-
connected low back strain.  Dr. WM stated his opinion was 
based upon the fact that the veteran never demonstrated 
evidence of sciatica associated with his service-connected 
injuries and did not have any symptoms of leg pain or 
sciatica or any neurologic findings until significantly after 
his last service-connected injury.  Dr. WM also felt that the 
service-connected low back strain did not aggravate or cause 
in any way the degenerative disc condition.  

In January 2001, the veteran was seen by Dr. DL, who examined 
the appellant several weeks after he fell and sustained 
compression fractures at L4 and L5.

In August 2003 the veteran informed a VA outpatient clinic 
examiner of a history of chronic low back pain and a L5-6 
fracture that occurred in December 2000.

In February 2006, the veteran underwent a VA examination 
complaining of intermittent low back pain which was localized 
to the lumbar region.  The pain was dull and achy in 
character, and usually ranged from 3-7 on a scale of 10.  He 
stated that 90 percent of the time the pain was 3 on a scale 
of 10 (mild to moderate).  He stated that he experienced 
three to day seven day episodes of severe pain approximately 
three or four times per year.  He stated that he was 
generally bed-bound during these episodes.  The veteran 
reported excessive bending, lifting, standing or prolonged 
walking worsened the pain.  He reported working full time as 
a mechanic and having no significant difficulty at work.  

Upon physical examination, the lumbosacral spine showed no 
obvious bony deformities or abnormalities of curvature were 
noted.  There was no significant tenderness.  A mild 
paravertebral spasm was present.  Flexion was to 70 degrees, 
extension was to 20 degrees, and lateral bending was to 20 
degrees.  Rotational movements were to 10 to 20 degrees 
bilaterally.  The veteran reported pain at the extremes of 
motion with mild to moderate fatigability on repeat testing.  
There was no associated weakness or incoordination.  Straight 
leg raising was to 40 degrees on the left.  The impressions 
were moderate post traumatic low back pain with radicular 
features; and incomplete, sensory, left L5 radiculopathy 
which was related to the aforementioned diagnosis.  

The examiner opined that the appellant had a history of 
multiple low back injuries while in active military service 
and had a history of a low back injury at age 16, which the 
veteran acknowledged.  The examiner noted the veteran had 
been experiencing chronic low back pain since the military.  
The examiner reported the veteran's symptoms had somewhat 
progressed over time.  Since the low back pain emerged during 
the service years, it was related to the inservice injury and 
also contributed by the injury predating service.  The 
progression of symptomatology appeared to be secondary to 
natural progressions of degenerative arthritis involving the 
lumbosacral region.  

Criteria

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Since the veteran filed his claim, there have been a number 
of changes in the criteria for rating musculoskeletal 
disabilities under 38 C.F.R. § 4.71a, including a lumbosacral 
strain under Diagnostic Code 5237.  The new criteria for 
rating a lumbosacral strain became effective September 26, 
2003.  The supplemental statement of the case issued in March 
2006 notified the veteran of the new rating criteria.  
Accordingly, adjudication of his claim may go forward.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Given the change in law, VA may only apply the old rating 
criteria for a lumbosacral strain prior to September 26, 
2003, and it may only consider the new rating criteria when 
rating the disorder for the term beginning that date.  Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The appellant has appealed the 20 percent rating that was 
assigned for a post traumatic low back strain.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

When evaluating musculoskeletal disorders, 38 C.F.R. § 4.40 
allows for consideration of functional loss due to pain and 
weakness causing additional disability beyond that reflected 
on range of motion measurements made in a clinical setting.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability, and incoordination.

Analysis

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003), 
a lumbosacral strain with muscle spasm on extreme forward 
bending, unilateral loss of lateral spine motion, in a 
standing position warranted a 20 percent disability 
evaluation.  A 40 percent evaluation was warranted for a 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint changes, or narrowing or irregularity 
of joint space, or some of the above with abnormal mobility 
on forced motion.
 
Under 38 C.F.R. § 4.71a (2006), a lumbosacral strain is 
evaluated under the general formula for back disorders.  
These criteria are controlling regardless whether there are 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  Under the new code, a 20 
percent evaluation is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees, or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent 
evaluation is warranted when forward flexion of the 
thoracolumbar spine is 30 degrees or less, or there is 
favorable ankylosis of the entire thoracolumbar spine.

In this case, the appellant's lumbosacral strain is properly 
evaluated as 20 percent disabling under both sets of rating 
criteria.  There is no evidence prior to September 26, 2003, 
that the strain was manifested by  listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint changes, or narrowing or irregularity 
of joint space, or some of the above with abnormal mobility 
on forced motion.  Further, since September 26, 2003, the 
lumbosacral strain has not been manifested by forward flexion 
of the thoracolumbar spine less than 30 degrees, or by 
favorable ankylosis of the entire thoracolumbar spine.  As 
such, the preponderance of the evidence is against assigning 
a rating in excess of 20 percent for the appellate period in 
question.
 
Therefore, the claim is denied.
 
In reaching this decision the Board acknowledges that 
different diagnostic codes potentially allow for the 
assignment of higher ratings.  The veteran is not, however, 
service connected for an intervertebral disc syndrome.  
Hence, consideration of these other codes is not in order.  
Therefore, the benefit sought on appeal is denied.

In reaching this decision the Board considered the provisions 
of 38 C.F.R. §§ 4.40, 4.45 (2006), however, at no time has 
evidence of pain manifested by disuse muscle atrophy, or 
incoordination on use been clinically demonstrated.  Hence, 
an increased rating under these regulations is not in order. 

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

ORDER

Entitlement to an increased evaluation for residuals of a 
chronic post traumatic low back strain is denied.




REMAND

In a March 2006 rating decision, the RO granted service 
connection for sensory, incomplete left lower extremity  
radiculopathy and assigned a 10 percent disability evaluation 
effective May 14, 1995.   A notice of disagreement was 
received in November 2006.  A statement of the case, however, 
has yet to be issued.  Hence, the Board must remand the claim 
to the RO for preparation of a statement of the case. 
Manlincon v. West, 12 Vet. App. 238 (1999).   

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the 
case on the issue of entitlement to a 
higher initial disability rating for 
sensory, incomplete left lower extremity 
radiculopathy. The veteran and his 
representative are advised that they must 
submit a timely substantive appeal to 
perfect their right to appellate review 
by the Board.  If, and only if, the 
veteran perfects an appeal should this 
issue be returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


